COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 TEXAS TAX SOLUTIONS, LLC,
                                                  §             No. 08-18-00126-CV
                    Appellant,
                                                  §                  Appeal from
 v.
                                                  §          County Court at Law No. 5
 CITY OF EL PASO,
                                                  §           of El Paso County, Texas
                    Appellee.
                                                                (TC# 2014DTX0412)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.